Stephens, J.
1. Upon the trial of á suit on a promissory note, to which the defendant had pleaded payment in various sums alleged, where the evidence authorized an inference that there had been several transactions between the plaintiff’s intestate, the payee of the note, and the defendant, and where the defendant testified that “up to” the year 1925 he had “made payments” and had “paid up all these transactions, paid up these notes,” that he executed the note as part of a transaction concerning land, and at that time made a payment of $200 to the payee, for which credit was to be “added when the papers were made,” and that the defendant had made two other payments on the note) one in the sum of $84.60, and another in the sum of $400, none of which had been credited on the noté, it was error for the court to submit to the jury only the issue as to whether the $400 payment testified about had been made upon the note, and to instruct the jury that, if they found for the plaintiff upon this issue, they should find a verdict for the full amount sued for; and where the verdict for the plaintiff was in the full amount sued for, this error in the charge demands the grant of a new trial.
2. It is unnecessary to pass upon the other grounds of the motion for a new trial. Judgment reversed.

Jenkins, P. J., and Sutton, J., concur,

W. H. Qvm'lermm, Clifford Frail, for plaintiff in error.